Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 12 – 23, 26 – 27 and 29 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0052699 (“MacDougall”) in view of U.S. Pat. No. 7,651,342 (“Wu”).
Regarding claim 1, MacDougall discloses a plug assembly comprising:
a housing (44), the housing being configured for mating along a mating axis (see Fig. 1);

a plurality of cables ( 20, also see [0057]) including a first and a second cable (a first cable on an upper side, and a second cable on the lower side, see Fig. 2 and at least [0024]), each cable including a signal conductor (40), wherein at least one signal conductor of the first cable is terminated to a row on the first side of the paddle card and at least one signal conductor of the second cable is terminated to a row on the second side of the paddle card (see Fig. 8 and [0024]).
MacDougall discloses that the connector 44 may be any type of connector, including that the connector housing may extend over the board and mount to the edge of the board, see 
However, Wu teaches a plug assembly, comprising a housing (assembly of 1 and 2) configured for mating along a mating axis (see Fig. 6), the housing extending over a board (31) with cables in the housing (see Fig. 1) and being terminated to pads at a rear end (see Fig. 1), and the board including a plurality of conductive mating pads (3121) adjacent a front mating end opposite the rear end (see Fig. 1). It would have been obvious to form the housing, cables, and mating pads as taught by Wu which would define the mating axis as being along the length of the board, because then the assembly will be readily graspable by a user because the housing covers the board and wire connections, and a user will be able to readily identify and effectuate the electrical connection of the plug to a receptacle because the connection is made at the leading edge of the plug. Furthermore, the cables and the connection points between the cables and pads is protected by the cables being in the housing.

    PNG
    media_image1.png
    676
    714
    media_image1.png
    Greyscale

Marked up version of Fig. 2 of MacDougall
Regarding claim 2, MacDougall as modified further discloses wherein the mating pads are configured in a plurality of pairs (see Wu, the pads 3121 transmit signal pairs of the wires joined to the rear of the board; see MacDougall, signal wires are in pairs), each pair being parallel to the mating axis (the pads 3121 have a length which extends parallel to the mating axis, Wu).
Regarding claim 3, MacDougall discloses wherein the paddle card includes a first row of cable termination pads along the first side adjacent the second end of the paddle card (see a row within an assembly 30 near the rear end, Fig. 2), and at least one additional row of cable termination pads spaced from the first row of cable termination pads and spaced from the mating pads (see an assembly and corresponding row forward from the aforementioned rear end), the first row of cable termination pads and the additional row of cable termination pads comprising signal termination pads and ground termination pads (see the discussion of signal and ground pads above), a signal conductor of each of a plurality of first cables being terminated to each of the signal termination pads of the first row to define a first signal termination (see Fig. 8) and a signal conductor of each of a plurality of additional cables being terminated to each of the signal termination pads of the additional row (see Fig. 8).
Regarding claim 4, MacDougall discloses wherein a portion of each additional cable extends over one of the first signal terminations (see Figs. 1 and 2).
Regarding claim 5, MacDougall discloses a conductive shielding structure (portion 64 of the shield 58) between each first signal termination and an adjacent additional cable (64 fits within the housing body between the cables and signal terminations, see Fig. 8 and [0028]).
Regarding claim 6, MacDougall discloses wherein each conductive shielding structure is mechanically connected to one of the ground termination pads of the first row of cable termination pads (the walls mechanically connect to the pads by surface mounting).
Regarding claim 12, MacDougall discloses a plug assembly comprising:

a paddle card (28) mounted in the housing (44 may surround 28, see [0026]), the paddle card having a first side and a second side opposite the first side (28 has upper and lower sides) a first mating end (see A, above) and a second end (the rear end) opposite the first mating end, the paddle card including a plurality of conductive mating members adjacent the first mating end (the connector 44 has mating structures for the various signals 38, see [0026]), a plurality of cable termination pads disposed in a row on the first side of the paddle card and in a row on the second side of the paddle card (see Fig. 8, each assembly 30 has a laterally extending group of connection pads grouped together along a more or less straight line on the upper side, and furthermore one assembly 30 and the corresponding single lateral group of pads in a row may be on the bottom side, see [0024]), the row of cable termination pads including signal termination pads and ground termination pads (38 and the surface mount pads for connecting to the shield at 142, see [0040]);
a plurality of cables (20, and [0057]) including a first and second cable (a first cable on an upper side, and a second cable on the lower side, see Fig. 2 and at least [0024]) , each cable including a signal conductor (40), wherein at least one signal conductor of the first cable is terminated to a signal termination pad on a row on the first side of the paddle card and at least one signal conductor of the second cable is terminated to a signal termination pad on a row on the second side of the paddle card to define signal terminations (see Fig. 8 and [0024]); and
a plurality of conductive shielding projections (64) disposed on the paddle card, each shielding projection being disposed between adjacent signal terminations and being electrically connected to one of the ground termination pads (64 fits within the housing body between the signal terminations, see Fig. 8 and [0028]).

However, Wu teaches a plug assembly, comprising a housing (assembly of 1 and 2) configured for mating along a mating axis (see Fig. 6), the housing extending over a board (31) with cables in the housing (see Fig. 1) and being terminated to pads at a rear end (see Fig. 1), and the board including a plurality of conductive mating pads (3121) adjacent a front mating end opposite the rear end (see Fig. 1). It would have been obvious to form the housing, cables, and mating pads as taught by Wu which would define the mating axis as being along the length of the board, because then the assembly will be readily graspable by a user because the housing covers the board and wire connections, and a user will be able to readily identify and effectuate the electrical connection of the plug to a receptacle because the connection is made at the leading edge of the plug. Furthermore, the cables and the connection points between the cables and pads is protected by the cables being in the housing.
Regarding claim 13, MacDougall discloses a shielding member (58), the shielding member including a body (at least portion 120) and the plurality of shielding projections (64).
Regarding claim 14, MacDougall discloses wherein the plurality of shielding projections are integrally formed with the body (see Fig. 6).
Regarding claim 15, MacDougall discloses wherein the body further includes a base (120) interconnecting the shielding projections (see Fig. 6), the base being spaced from the paddle card (120 is above the card) and the shielding projections extending between the paddle card and the base (see at least Fig. 6).
Regarding claim 16, MacDougall discloses wherein the base includes conductive shielding over each signal termination (see Figs. 6, 9, and 11).
Regarding claim 17, MacDougall discloses wherein the paddle card includes a first row of cable termination pads adjacent the second end of the paddle card (a first assembly 30 close to the rear end, see Fig. 2), and at least one additional row of cable termination pads (a second assembly 30 between the rear end and front end) spaced from the first row of cable termination pads and spaced from the mating pads, the first row of cable termination pads and the additional row of cable termination pads comprising signal termination pads and ground termination pads (each assembly 30 has the pad arrangement discussed in [0040] and seen in Fig. 8), a signal conductor of each of a plurality of first cables being terminated to each of the signal termination pads of the first row to define a first signal termination and a signal conductor of each of a plurality of additional cables being terminated to each of the signal termination pads of the additional row (See Fig. 2), wherein a portion of each additional cable extends over one of the first signal terminations (the assemblies are placed in a line and the cable of the front most assembly goes over the rearmost assembly, see Fig. 2) and the conductive shielding of the base is disposed between each first signal termination and an adjacent additional cable (see Fig. 2).
Regarding claim 18, MacDougall discloses wherein the shielding projections and the base define a plurality of U-shaped openings (see Figs. 6 – 7).
Regarding claim 19, MacDougall discloses wherein the body further includes a base (120) interconnecting the shielding projections (see Fig. 6), the base being adjacent the paddle card (120 is above and near 28), the shielding projections extending from the base (see Fig. 6).
Regarding claim 20, MacDougall discloses wherein each shielding projection is mechanically connected to one of the ground termination pads (surface mounting is a mechanical connection).
Regarding claim 21, MacDougall as modified results in wherein the row of cable termination pads is perpendicular to the mating axis (the cable pads extend laterally, and as modified the mating axis extends lengthwise).
Regarding claim 22, MacDougall, as modified, results in the mating pads configured in a plurality of pairs (Wu, the pads transmit the signal pairs of the wires), each pair being parallel to the mating axis (Wu, edge mounted mating pads 3121 extend lengthwise parallel to the mating axis of the connector).
Regarding claim 23, MacDougall discloses a plug assembly comprising:
a housing (44), the housing being configured for mating along a mating axis (see Fig. 1);
a paddle card (32) mounted in the housing (44 may encapsulate the card, see [0026]) the paddle card having a first side (34) and a second side (36) opposite the first side, a first mating end (see A, above) and a second end (the opposite rear end) opposite the first mating end, the paddle card including a plurality of conductive mating members adjacent the first mating end (the connector 44 has mating structures for the various signals 38, see [0026]), a plurality of cable termination pads (38 and the surface mount pads for connecting to the shield at 142, see [0040]) disposed in a plurality of rows on the first side of the paddle card (see Fig. 8, each assembly 30 has a laterally extending group of connection pads grouped together along a more or less straight line, and there can be any number of assemblies 30 on side 34, with thirteen being illustrated in Fig. 2, see [0024]) and in a second side row on the second side of the paddle card (one assembly 30 and the corresponding single lateral group of pads may be on the bottom side, see [0024]), the cable termination pads including signal termination pads and ground termination pads (signal pads 38 and also 142 which are for ground connections and may be surface mount structures, see [0040]);
a plurality of cables (20, also see [0024] and [0057]) including a first cable and a second cable(a first cable on an upper side, and a second cable on the lower side, see Fig. 2 and at least [0024]), each cable including a signal conductor (40), wherein at least one signal conductor of the first cable is terminated to a signal termination pad on a row on the first side of the paddle card and at least one signal conductor of the second cable is terminated to a signal 
a cable management member (56/58 2) disposed on the paddle card adjacent the cable termination pads of at least one of the plurality of rows (see Fig. 3), the cable management member including a plurality of openings with one of the cables disposed in each opening (see 80).
MacDougall discloses that the connector 44 may be any type of connector, including that the connector housing may extend over the board and mount to the edge of the board, see [0026]. MacDougall does not disclose that the housing is configured for mating along a mating axis with a plurality of conductive mating pads adjacent the first mating end, or that the plurality of cables are in the housing.
However, Wu teaches a plug assembly, comprising a housing (assembly of 1 and 2) configured for mating along a mating axis (see Fig. 6), the housing extending over a board (31) with cables in the housing (see Fig. 1) and being terminated to pads at a rear end (see Fig. 1), and the board including a plurality of conductive mating pads (3121) adjacent a front mating end opposite the rear end (see Fig. 1). It would have been obvious to form the housing, cables, and mating pads as taught by Wu which would define the mating axis as being along the length of the board, because then the assembly will be readily graspable by a user because the housing covers the board and wire connections, and a user will be able to readily identify and effectuate the electrical connection of the plug to a receptacle because the connection is made at the leading edge of the plug. Furthermore, the cables and the connection points between the cables and pads is protected by the cables being in the housing.
Regarding claim 26, MacDougall discloses wherein the ground termination pads are positioned between pairs of signal termination pads (see the ground termination structures 142, which may be surface mount structures for connection to pads as discussed in [0040], where 142 is between pairs of pads 138 from left to right, see Figs. 3, 7, 8), and further comprising a 
Regarding claim 27, MacDougall further discloses wherein the shielding member further includes a base interconnecting the shielding projections (see at least wall portion 118), the base being spaced from the paddle card (118 is spaced from the board) and the shielding projections extending between the paddle card and the base (see Fig. 6) and the base includes conductive shielding over each cable termination (portions of wall 118 extend over the wiring terminations, see Fig. 11).
Regarding claim 29, MacDougall further discloses wherein the cable management member further includes a plurality of conductive shielding projections (64), each shielding projection being disposed between adjacent signal terminations (see Fig. 3, 7, 8) and being electrically connected to one of the ground termination pads (64 are integral with the ground structures 142 used to electrically connect to ground pads).
Regarding claim 30, MacDougall further discloses wherein the cable management member comprises a first section (56) including the openings for securing each cable to the paddle card and a second section (58) configured as the shielding projections.
Regarding claim 31, MacDougall as modified discloses the mating pads (38, MacDougall) are configured in a plurality of pairs (see Fig. 8, MacDougall), each pair being parallel to the mating axis (see Fig. 8, MacDougall; the mating axis aligns with the cable and cable mating pad extension axis, see Wu).

Claims 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over MacDougall in view of Wu and U.S. Pub. No. 2014/0191457 (“Sharma”).
Regarding claim 7, MacDougall discloses a method of assembling a plug connector, comprising:
a) providing a housing (housing of connector 44), the housing being configured for mating along a mating axis (see Fig. 2 and [0026]);
b) providing a paddle card (28), the paddle card having a first side (34), a first mating end (see A, above), and a second end opposite the first mating end (the rear end), the paddle card including a plurality of conductive mating members adjacent the first mating end (the connector 44 has mating structures for the various signals 38, see [0026]), and a plurality of cable termination pads (38 and the surface mount pads for connecting to the shield at 142, see [0040]), the plurality of cable termination pads being configured in a first row of cable termination pads along the first side adjacent the second end of the paddle card (see Fig. 8, each assembly 30 has a laterally extending group of connection pads grouped together along a more or less straight line, and there can be any number of assemblies 30 on side 34, with thirteen being illustrated in Fig. 2, see [0024]), and at least one additional row of cable termination pads spaced from the first row of cable termination pads and spaced from the mating pads (see at least the additional assembly 30 between the rearmost 30 and the front mating end), the first row of cable termination pads and the additional row of cable termination pads comprising signal termination pads and ground termination pads (each of 30 has signal pads 38 and also 132 which are for ground connections and may be surface mount structures, see [0040]) ;
c) providing a plurality of cables (20), each cable including a signal conductor (Fig. 8);
d) terminating each signal conductor of a first set of the cables to one of the signal termination pads of the first row of cable termination pads to define a first signal termination (see Fig. 8);

f) terminating each signal conductor of a second set of the cables to one of the signal termination pads of the second row of cable termination pads to define a second signal termination (the second assembly 30 is similarly terminated to the board);
g) mounting a second shield member on the paddle card including mounting a conductive second shielding projection between adjacent second signal terminations and electrically connecting each second shielding projection to one of the ground termination pads of the second row (a second shield member is similarly terminated to the board); and
MacDougall discloses that the 44 may be any type of connector and that the connector may surround the board and be mounted to an edge of the board, but does not disclose the paddle card including a plurality of conductive mating pads adjacent the first mating end, or mounting the paddle card and providing the cables within the housing.
However, Wu teaches a plug assembly, comprising a housing (assembly of 1 and 2) configured for mating along a mating axis (see Fig. 6) with cables provided in the housing (see Fig. 7), the housing extending over a board (31) with wires terminated to pads at a rear end (see Fig. 1), and the board including a plurality of conductive mating pads (3121) adjacent a front mating end opposite the rear end (see Fig. 1). It would have been obvious to form the housing and mating pads as taught by Wu which would define the mating axis as being along the length of the board, because then the assembly will be readily graspable by a user because the housing covers the board and wire connections, and a user will be able to readily identify and effectuate the electrical connection of the plug to a receptacle because the connection is made 
Furthermore, MacDougall does not disclose that step F, which is directed to the termination of the second set of cables to the board, occurs after completing steps D and E, which are directed to terminating the first set of cables to the board and mounting the shield member of the first set of cables. 
However, Sharma teaches a method of constructing an electrical connector having multiple groups of cables terminated to a board, an order for mounting various structures to the board (see Fig. 8), and also teaches that the order of operations of mounting multiple wire cable assemblies to a board can occur as a repeated sequence (see at least [0056]). It would have been obvious to mount the assemblies in a sequence as taught by Sharma, because such a process is simpler than a process requiring simultaneous mounting of the various assemblies.
Regarding claim 8, MacDougall discloses mounting the first set of cables on a first cable management member and stripping the cables to expose the signal conductors prior to step d) (see at least [0045], the organizer facilitates terminating the cable to the board by aligning the cables, and see Figs. 4 and 8, the organizer is specifically shaped to accept a cable which is pre-stripped to fit within specialized sections of the organizer).
Regarding claim 9, MacDougall as modified by Sharma results in mounting the first cable management member on the paddle card prior to step d) (MacDougall, the organizer facilitates cable termination; Sharma, the cables are organized in the mounting structure before termination, see at least Fig. 8).
Regarding claim 10, MacDougall discloses mounting the second set of cables on a second cable management member and stripping the cables to expose the signal conductors prior to step d) (see at least [0045], the organizer facilitates terminating the respective cables to the board by aligning the cables in their respective organizer, and see Figs. 4 and 8, the 
Regarding claim 11, MacDougall as modified by Sharma results in mounting the second cable management member on the paddle card prior to step f) (MacDougall, the respective organizer facilitates cable termination; Sharma, the cables are organized in the mounting structure before termination, see at least Fig. 8).
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 
Applicant argues that MacDougall as modified by Wu does not disclose cables in a housing. Examiner cannot concur.
As discussed above, Wu modifies the connector of MacDougall so that the connector includes mating pads and a housing surrounding the board and cables connected to the board. Applicant focuses on the 44 of MacDougall as not including cables in a housing, which Examiner concedes, but Wu modifies the connector assembly so that the board and cables are surrounded by the housing. 
Allowable Subject Matter
Claims 24 – 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 24, the reasons for allowance can be found in the action mailed 08/05/2020. 
Regarding Claim 28, the reasons for allowance can be found in the action mailed 11/22/2019. 
Conclusion
Soubh discloses a connector with a board and pads and cables in a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833